Case 2:18-ml-02814-AB-FFM Document 199-42 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6610




                EXHIBIT 72
                Case 2:18-ml-02814-AB-FFM Document 199-42 Filed 02/26/19 Page 2 of 2 Page ID
                                                 #:6611

             From:              McClain, Shawn (S.M.) <smcclail@ford.com>
             Sent:              Wednesday, January 14, 2015 10:04 AM
             To:                Cannon, Jeremiah (J.)<jcannon3@ford.com>
             Subject:           RE: FSA


             FSA covers extended warranty for 91 and 106



             Shawn M. McClain
            DPS6 Current Model Supervisor
            smcclai l@ford.com
            (313) 805-9275

            From: Cannon, Jeremiah (J.)
            Sent: Wednesday, January 14, 2015 9:33 AM
            To: McClain, Shawn (S.M.)
            Subject: RE: FSA

            Not sure 106 DTC's should be included as they don't have the safety issue the 91 does ... as they maintain ASM 3
            speed




            From: Cannon, Jeremiah (J.)
            Sent: Wednesday, January 14, 2015 9:06 AM
            To: McClain, Shawn (S.M.)
            Subject: FSA

            Shawn all TCMs contain 1- ATIC 91 and 4-ATIC 106 chips

            We implemented fixes for ATIC 91 already and in production -the fixes for 106 might not happen until April
            .... as of now I believe the failure mode symptoms are same for both.

            But ATIC 106 from my understanding will NOT have a no forward motion issue as it will not neutral out ever - it
            has ASM 3 speed force

            I am working with the TCM guys to verify I'm correctly understanding this .... at this time I think the FSA is OK but
            will find out if we have any exposure that won't get addressed




Produced Subject to a Confidential Protective Order                                                                            VGS7-0163883
